Citation Nr: 9906817	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  97-13 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
disability of the right and left knee, right hearing loss, 
tinnitus, a back disability, a respiratory disorder, a 
gastrointestinal disorder, and headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel
INTRODUCTION

The veteran served on active duty in the Air Force from 
November 1971 to February 1973.  He did not have any foreign 
service and was discharged because of a character and 
behavior disorder.

This is an appeal from regional office determinations in 1996 
and 1997 denying service connection for various disabilities.  
The veteran appeared and testified at a hearing before the 
Board sitting at Sioux Falls, South Dakota in August 1998.  

The veteran has been granted service connection for hearing 
loss in the left ear, evaluated as zero percent disabling.  
He has also been found to be permanently and totally disabled 
for pension benefit purposes.


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.  

2.  A chronic respiratory disorder, a chronic back 
disability, tinnitus, and hearing loss of the right ear were 
not present in service, and were first demonstrated many 
years after discharge from service.

3.  There is no medical evidence or medical opinion 
demonstrating that these disabilities had their inception in 
service, or are in any way etiologically related to any 
incident that occurred in service or any disability that was 
incurred in or aggravated in service.  

4.  On a preinduction examination in October 1970 and an 
induction examination in November 1971, the veteran indicated 
that he had had a history of headaches, depression, nervous 
trouble, Osgood-Schlatter's disease of both knees, and 
gastrointestinal distress, including irritable bowel 
syndrome.  

5.  These conditions all clearly and unmistakably existed 
prior to entry into service.  

6.  While some of these disabilities were symptomatic during 
service, the evidence of record fails to establish that any 
of these disabilities increased in severity during service.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of well-grounded 
claims for entitlement to service connection for a chronic 
respiratory disorder, a chronic back disability, tinnitus, or 
right hearing loss.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

2.  A psychiatric disability, disability of both knees, a 
gastrointestinal disability, and headaches were not incurred 
in or aggravated by service. 38 U.S.C.A. §§ 1110, 1153, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains on appeal that the disabilities at 
issue were incurred in or aggravated during service.  He 
maintains that he incurred hearing loss in the right ear, 
tinnitus, a back disability, and a respiratory disorder in 
service, and that the other disabilities on appeal were 
aggravated in service.  

I.  Background

On a preinduction examination in October 1970, the veteran 
indicated that he had had frequent or severe headaches, 
chronic or frequent colds, and bone, joint, or other 
deformity.  He indicated that he had worn a back support.  He 
also reported difficulty in school, with an inability to 
follow directions.  The physician's summary noted that he had 
received Darvon for migraine and frontal headaches, 
experiencing headaches three times monthly, and that he had 
worn a brace on his right knee for osteomyelitis of the right 
tibia.  Physical examination showed Osgood-Schlatter's 
disease of the right knee, with pain only when it is bumped.  

The service medical records contain a private medical report, 
dated in July 1970, indicating that the veteran was seen for 
problems in his right knee of several weeks duration, with a 
history of knee trouble in the sixth grade.  Physical 
examination revealed that the tibial tubercles were prominent 
bilaterally, but the right one was more prominent and tender.  
The knee was stable, and there was no effusion.  X-rays 
showed a prominent tibial tubercle on the right, without 
signs of avascular necrosis or loose ossicles.  The diagnosis 
was Osgood-Schlatter's disease, and the veteran was fitted 
with an elastic knee cage.  He was instructed to curtail his 
activities as far as running.  In October 1970 it was noted 
that the veteran had received little relief from the knee 
cage brace, and he received injections into the right knee.  
The physician expressed the opinion that the veteran would 
continue to have pain with strenuous exercise.  It was also 
noted that he had migraine headaches.  Another medical 
statement dated in May 1971 indicates that the veteran had 
received treatment for diarrhea with weight loss, with a 
diagnosis of irritable bowel syndrome.  Clinical studies 
including an upper gastrointestinal series and colon X-ray 
were normal.

On an examination for enlistment in November 1971, the 
veteran reported that he had had frequent or severe 
headaches, ear, nose or throat trouble, chronic or frequent 
colds, cramps in his legs, stomach, liver, or intestinal 
trouble, a "trick" or locked knee, epilepsy or fits, frequent 
trouble sleeping, depression or excessive worry, and nervous 
trouble.  He indicated a history of treatment for irritable 
bowel syndrome and appendicitis.  He stated he had lost a job 
in a service station because of his knees.  The physician's 
summary noted a history of severe pain with migraine 
headaches, epistaxis on several occasions, frequent upper 
respiratory infections, cramps with exertion, diarrhea in the 
past year, Osgood-Schlatter's disease in both knees, and 
depression with stress.  Physical examination was within 
normal limits.  Audiometric examination of the right ear was 
within normal limits.  

The veteran received treatment for a cold and sore throat in 
January 1972.  In April 1972, the veteran indicated that he 
had Osgood-Schlatter's disease in both knees since childhood, 
and that he had been given an elastic cage for his knees.  In 
June 1972, he complained of nervousness, migraine headaches, 
and knee pain, right greater than left, with a history of 
Osgood-Schlatter's disease.  A few days later, he was seen 
for the Osgood-Schlatter's disease.  It was noted that there 
was no effusion and that his knees were stable.  There was 
good strength and no limping.  Physical examination showed 
enlargement of the tibial tubercles.  Aspirin was prescribed.  

The veteran complained of right knee pain in August 1972.  
Physical examination showed some tenderness in the medial 
joint line of the right knee.  The right knee was stable with 
no effusion.  There was full range of motion.  An X-ray of 
the right knee showed a small irregularity of the femoral 
condyle.  The diagnostic impression was possible early 
degenerative meniscus medially.  In November 1972, he had 
vague abdominal complaints.  The diagnostic impression was 
mild gastroenteritis. 

In late December 1972, a psychiatric evaluation was 
conducted.  A diagnosis of character and behavior disorder, 
passive aggressive personality, was made.  The examiner found 
that he had no psychiatric disability which would warrant a 
medical discharge.  It was recommended that he be 
administratively discharged from service because he was 
disabled to a significant degree as the result of the 
character and behavior disorder.

On an examination for separation from service in January 
1973, the veteran reported that he had frequent or severe 
headaches, hearing loss, chronic or frequent colds, shortness 
of breath, recent gain or loss of weight, depression or 
excessive worry, and nervous trouble.  A physician's summary 
indicated that the veteran had complaints of headaches while 
around gas fumes, but used no medication for relief. It was 
asymptomatic on examination.  It was further noted that the 
veteran had questionable hearing loss in the left ear within 
the last two years, with normal hearing on current 
examination.  It was noted that the veteran had colds, mostly 
during the winter months, with no sequela, and that his 
shortness of breath referred to his smoking three packs a 
day.  The complaint of depression and nervous trouble 
referred to problems with military life.  It was further 
noted that he had been seen at the mental health clinic with 
a diagnosis of a character behavior disorder, passive 
aggressive personality.  Physical examination was otherwise 
normal, aside from enucleated tonsils.  Some hearing loss in 
the left ear was noted.  Hearing in the right ear in the 500 
to 4,000 hertz ranges was within normal limits.  

An initial claim for service connection for various 
disabilities was received from the veteran in 1996.  The 
veteran submitted statements from his sister and mother 
indicating that the veteran had had no problems of a physical 
or emotional nature prior to service.  They noted that the 
veteran had problems with depression, stress, and emotional 
anxiety, as well as physical problems, beginning in service, 
and that such problems continued after discharge from 
service.  

Private medical records and Department of Veterans Affairs 
(VA) medical records for the period since 1988 were received, 
showing complaints relating to various disabilities, 
including diarrhea, low back strain, lower respiratory 
infections, problems with hearing in the left ear, tinnitus, 
and otitis media.  These medical records failed to indicate 
that any of these problems had their inception in service, or 
that any disability increased in severity during service.

On a VA examination in May 1996, the veteran reported hearing 
loss, earaches, and having tubes in his ears over the past 
four years.  Audiometric examination showed hearing loss in 
the left ear.  There was also some hearing loss in the upper 
ranges in the right ear.  The summary of audiologic testing 
indicated mild to moderate--severe sensorineural hearing loss 
in the right ear and a mild to severe sensorineural hearing 
loss in the left ear.  There was a tube in the left ear.  

On a general medical examination, the veteran reported that 
he spent essentially all of his military time at Ellsworth 
Air Force Base performing air conditioning and refrigeration 
work.  He indicated that he was diagnosed as having 
Osgood-Schlatter's disease beginning in service, although he 
denied any specific injuries.  His current complaints 
included pain at the anterior tibial plateaus of both legs.  
He described chest pain, shortness of breath, and exertional 
angina associated with a recent myocardial infarction.  He 
also has a history of treatment for diabetes mellitus, with 
treatment with an oral hypoglycemic agent.  He had no 
gastrointestinal complaints, but gave a history of migraine 
headaches.  

Physical examination showed that the right tympanic membrane 
was moveable with a normal light reflex with minimal scarring 
across the lower quadrants.  The external auditory canal was 
clear.  There was a tube in the left ear.  Examination of the 
back showed some mild tenderness to percussion over the 
lumbar spine, without muscle spasm.  Examination of the chest 
and respiratory system was essentially normal.  Examination 
of the abdomen was essentially normal.  Examination of both 
knees revealed prominent anterior tibial plateaus, with 
palpable tenderness bilaterally.  There was crepitus in both 
knees.  Lateral collateral ligaments were stable, and 
Drawer's sign was negative.  Diagnoses included bilateral 
femoral patellar syndrome, asthma, exacerbated by passive 
tobacco smoke, with an element of chronic obstructive 
pulmonary disease and a 25- to 28-year smoking history, 
migraine headaches, and discogenic disease at L3-4.  The disc 
disorder was noted to be a new condition, with an onset since 
April 1995.  There was some limitation of motion of the 
lumbar spine.  

At a hearing before the Board conducted in August 1998, the 
veteran reported that he fell on some ice in service, 
injuring his back.  He stated that he had problems walking in 
service, and that he had ear infections in service with 
various colds.  

II.  Analysis

The threshold question that must be resolved with regard to a 
claim for service connection is whether the veteran has 
presented evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, supra.  An allocation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
quality and quantity of the evidence required to meet the 
statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 
91-93 (1993).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

In this case, the service medical records are negative for 
any complaints, findings, or diagnoses of any back injury or 
disorder, any chronic respiratory disorder, tinnitus, or 
hearing loss in the right ear.  The veteran did complain of 
colds on different occasions during service, but he had 
similar complaints on entering service, without evidence of a 
chronic respiratory disorder during service.  Tinnitus, 
hearing loss in the right ear, a chronic back disability, and 
a chronic respiratory disorder were first manifested many 
years after discharge from service.  There are no medical 
records or medical opinions which demonstrate that these 
disabilities were incurred or aggravated in service or were 
etiologically related to any disability treated in service or 
any incident in service.  Consequently, the claims for 
service connection for these disabilities are not well 
grounded.

The veteran has submitted recent statements on his own behalf 
and from family members indicating that he did not have any 
physical or psychological problems before service.  However, 
pre-service medical records, including a preinduction 
examination in October 1970, and an enlistment examination in 
November 1971 showed a history of headaches, depression, 
nervousness, gastrointestinal distress, diagnosed as 
irritable bowel syndrome, and Osgood-Schlatter's disease of 
both knees.  These various medical examinations and reports 
unequivocally establish that he had psychological problems 
before service, pain and difficulty in the knees prior to 
service, gastrointestinal complaints prior to service, and 
headaches prior to service.  The recent statements by the 
veteran's family and by the veteran must be weighed against 
these contemporaneous medical records.  Such lay statements 
submitted in conjunction with a claim are considered of 
little probative value in view of the contemporaneous medical 
records.  The weight of the evidence unequivocally 
establishes that these disabilities existed prior to service.  

The veteran complained of headaches occasionally during 
service, but these were essentially similar to the complaints 
he had prior to service.  Such headaches did not increase in 
severity during service.  In the same way, he complained of 
occasional knee pain during service, especially with 
exertion, but it is shown that such complaints were present 
in a similar manner prior to service.  The service medical 
records fail to show any increase in the level of the 
pathology of this condition, or in the level of functional 
disability.  He had an occasional gastrointestinal complaint 
during service, and some psychological complaints during 
service, but these were essentially similar to complaints 
that existed prior to service.  The veteran was found to have 
a character and behavior disorder, a personality disorder, in 
service. Such disorders are not considered as disease 
entities within the meaning of applicable legislation 
providing compensation benefits.  38 C.F.R. § 3.303.  There 
are no medical records or medical opinions which demonstrate 
that this condition was aggravated in service.  The 
psychiatric evaluation in service clearly shows that no 
acquired psychiatric disability was present.  In essence, the 
evidence fails to establish that any psychiatric disorder, 
disability of the knees, gastrointestinal condition, or 
headache disorder increased in severity during service.  The 
weight of the evidence fails to establish that there was any 
increased pathology or aggravation of these disabilities 
during service.  Accordingly, service connection for these 
disabilities is not warranted.  



ORDER

The issues of service connection for tinnitus, hearing loss 
of the right ear, a chronic back disability, and a chronic 
respiratory disorder are not well grounded, and are denied.  
Entitlement to service connection for a psychiatric 
disability, bilateral knee disability, a chronic 
gastrointestinal disability, and headaches is not 
established.  The benefits sought on appeal are denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

